IN THE UNITED CATES DISTRICT COvRT
FOR THE EASTER DEMICT OF PENNS WYAATA

Kenlall Garlard ‘

&
j
V,

Krewe
Notice of A ‘ppcod

Point ff (in the above coyah ened wette/, Kendo. |! Caplard,

herele Gives notice of apptot to Ghee Tire Grat Jose

be Order eshred in thir syerHp, hy the Curt 0 fyb,

‘Kew pec Je ecbnn tec!

Poprlath | fob
Kenohe NV Glad!
LSD Broa ad Srecf

/ Veise LY, L020
Cer tif cabe. of Jervice

s

Motion dor Peonticleratiaa - Wes Served! 2 te partes

tinct Chi peri af set fofh behw an 6) 15/20:
Cond. also the potice of appeck )

Lt Kendal Garland. certity hat He. oncleted

4

Ofte of the. A the (rere | (' iH of Ayilece fin
Looo Arch Strect Liw Department

Third Floor Civi| Right Und, 194 Floor
Philidefphis, [A 10103 Py bck ps, kA L702
Respect febmiffed,

Tyundell bedawd

Peak He peo Se

ALS S? Sroad Speed
Philice pha, JA LI167
June 15, 2020
